             Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 1 of 19



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK



 VIDA LONGEVITY FUND, LP, on behalf of                   Civil Action No.: 19-cv-6004
 itself and all others similarly situated,
                                                         CLASS ACTION COMPLAINT
                           Plaintiff,

         vs.                                             JURY TRIAL DEMANDED

 LINCOLN LIFE & ANNUITY COMPANY
 OF NEW YORK,

                           Defendant.



        Plaintiff Vida Longevity Fund, LP (“plaintiff”), on behalf of itself and all others similarly

situated, files, for its Complaint against defendant Lincoln Life & Annuity Company of New York

(“Lincoln NY”), states as follows:

                                        NATURE OF THE ACTION

        1.         This is a class action brought on behalf of Plaintiff and similarly-situated owners

of life insurance policies issued by Lincoln NY or its predecessors-in-interest. Plaintiff seeks to

represent a class of Lincoln NY policyholders who have been forced to pay improperly inflated

monthly cost of insurance (“COI”) charges that are not, as the policies require, determined by

Lincoln NY based on its expectations as to future mortality experience.

        2.         As a result of these monthly breaches of the policy and the monthly deductions of

policyholder funds by Lincoln NY, Plaintiff seeks damages for each monthly and annual breach.

        3.         The policies at issue in this case are universal life policies issued on standardized,

printed form contracts by Lincoln NY and its predecessors-in-interest. Universal life (“UL”)

policies combine death benefits with a savings or investment component, often known as the



                                                     1
6674138v1/016393
               Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 2 of 19



“account value” or “policy value.” A key feature of such policies is the “unbundling” or

“transparency” of the various charges and credits. This means that the monthly deductions are

broken down into an array of discrete charges and credits: the COI charges, other contractually-

specified expenses, and crediting rates. As the New York Department of Financial Services

explains:1

          Universal life works by treating separately the three basic elements of the policy:
          premium, death benefit and cash value. The company credits your premiums to the
          cash value account. Periodically the company deducts from the cash value account
          its expenses and the cost of insurance protection, usually described as the mortality
          deduction charge. The balance of the cash value account accumulates at the interest
          credited. The company guarantees a minimum interest rate and a maximum
          mortality charge. Some universal life policies also specify a maximum basis for the
          expense charge. These guarantees are usually very conservative.

          4.       COI charges—also referred to as mortality charges—are intended to compensate

the insurer for mortality risk (i.e., the expected probability that the insured will die in a particular

policy year). They are generally calculated by multiplying the insurer’s net amount at risk (i.e., the

death benefit minus the account value) by a COI rate. Those COI rates are flexible, and are

prospectively determined by the insurer according to its expectations as to future mortality

experience, subject to a table of maximum COI rates that the insurer cannot exceed. As stated in

the Specification Page of the policies at issue:

          Cost of insurance rates are determined by the Company based on its expectations
          of future mortality experience but such rates will never exceed the guaranteed
          maximum rates shown in the [policy tables].

          5.       As required by Actuarial Standards of Practice and state insurance regulations,

Lincoln NY conducts an annual review of mortality assumptions each year. The Actuarial

Standards of Practice, for example, require that insurers like Lincoln NY annually review and




1
    See https://dfs.ny.gov/consumer/cli_basic.htm (last visited June 26, 2019).


6674138v1/016393                                   2
             Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 3 of 19



update their mortality expectations to reflect “relevant emerging experience for the purpose of

assessing the appropriateness of anticipated mortality.” Each year for at least the past several years,

Lincoln NY—just like every other life insurance company—has certified that it is has reviewed

and updated its expectations as to future mortality experience.

        6.         In accordance with the policy language and its regulatory filings, Lincoln NY is

then required to determine its COI rates for the following year so that they reflect Lincoln NY’s

revised and then-current mortality expectations. But, at least in recent years, Lincoln NY has

determined and applied current COI rates to plaintiff’s policies that are not based on Lincoln NY’s

expectations as to future mortality experience. As a result, plaintiff, along with numerous other

Lincoln NY policyholders, has been subjected to improper monthly calculations and deductions

and forced to pay inflated COI charges that are not allowed by the plain language of their insurance

contracts.

        7.         It is now well-documented that nationwide mortality expectations have improved

significantly over the past several decades. The Society of Actuaries and the American Academy

of Actuaries periodically publish mortality tables using information collected from America’s

largest insurers. Those tables show that mortality rates have improved at a rate of roughly 1% per

year. Lincoln NY’s own regulatory filings confirm that Lincoln NY has benefited from this

mortality improvement and that it expects these historical trends to continue into the future. This

means that Lincoln NY has recently conducted mortality reviews and, as a result, it expects

mortality rates to continue to go down and insureds to live longer. This, in turn, means that Lincoln

NY’s going-forward cost of providing insurance has decreased. However, Lincoln NY has failed

to pass along these savings to policyholders.




6674138v1/016393                                   3
             Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 4 of 19



        8.         In sum, Lincoln NY has violated the terms of the subject policies by failing to base

cost of insurance rates on its expectations as to future mortality experience and instead improperly

using cost of insurance charges as a way to bolster its profits. As a result of this misconduct,

Plaintiff seeks monetary relief for the COI overcharges that Lincoln NY has wrongly imposed and

continues to impose on its customers.

                                            THE PARTIES

        9.         Plaintiff Vida Longevity Fund, LP (“Vida”), is a Delaware limited partnership and

is the 100% beneficial owner of Lincoln NY policy numbers 7155997 and 7155070 (the

“Representative Policies”). The Representative Policies were issued in New York by Lincoln NY

on November 26, 2002 ($1.5 million face value) and December 18, 2002 ($1.75 million face

value), respectively. Wells Fargo Bank, N.A., a national banking association (“WF”), serves as

the securities intermediary for the Representative Policies under a custodian agreement with Vida,

dated as of June 3, 2010. By written agreement dated February 1, 2019, WF has expressly

authorized Vida to pursue this litigation, in Vida’s name, and to take any and all actions and

exercise any and all rights and remedies that WF would be entitled to pursue in this litigation as

the securities intermediary under the governing agreements.

        10.        Defendant Lincoln NY is a corporation organized and existing under the laws of

New York with its principal place of business in Syracuse, New York.

                                    JURISDICTION AND VENUE

        11.        This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1332(d)

because this is a class action with diversity between at least one class member and one Defendant

and the aggregate amount of damages exceeds $5,000,000. This action therefore falls within the




6674138v1/016393                                    4
           Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 5 of 19



original jurisdiction of the federal courts pursuant to the Class Action Fairness Act, 28 U.S.C §

1332(d).

        12.        This Court has personal jurisdiction over Lincoln NY because it is incorporated in

New York and has its principal place of business in New York.

        13.        Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)-(c)

because the events giving rise to Plaintiff’s cause of action occurred in this District. Among other

things, both Representative Policies were issued in and delivered in Manhattan, within this District,

as were, upon information and belief, the majority of policies at issue in this case. Lincoln NY is

authorized to issue life insurance solely in the State of New York. Lincoln NY’s parent company—

The Lincoln National Life Insurance Company—issues life insurance in the other 49 states.

                                     FACTUAL BACKGROUND

A.      The Policies at Issue

        14.        The policies at issue are all flexible-premium, UL policies issued by Lincoln NY

or its predecessors-in-interest on Single Consideration Policy Forms2 (the “Subject Policies”).

They were all issued on standardized policy forms and insureds are not permitted to negotiate

different terms.

        15.        UL policies combine death benefits with a savings or investment component, often

known as the “account value” or “policy value.” One benefit of UL policies is that they permit




2
  A Single Consideration Policy Form is a policy form that states that COI rates will be determined
by the insurer based on expectations of future mortality experience. There are sometimes minor,
yet immaterial, variations in the language used in Single Consideration Policy Forms. For
example, while the Representative Policies state that COI rates will be “based on [Lincoln NY’s]
expectations as to future mortality experience,” other Single Consideration Policies may use “of”
instead of “as to,” or “expected” instead of “expectations as to,” or “based on future mortality
experience expectations.” All policies issued on any Single Consideration Policy Form are
included within the proposed Class.


6674138v1/016393                                   5
          Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 6 of 19



policyholders flexibility in the amount and timing of premiums necessary to keep the policies in-

force. Unlike other kinds of whole life insurance that require fixed monthly premium payments,

the premiums required for UL policies need only be sufficient to cover the COI charges and certain

other specified expenses. The COI charge is deducted from the policy value (i.e., the savings

component) of the policy on a monthly basis, so the policyholder forfeits the COI charge entirely

to Lincoln NY. Any premiums paid in excess of COI charges and other charges are applied to the

policy value. These excess premiums earn interest at the credited rate. This structure is beneficial

because it allows policyholders the choice to either (i) minimize their capital investment and

generate greater rates of return through other investments or (ii) to use the UL policy as a savings

vehicle and earn interest on the account value.

        16.        The size of the COI charge is highly significant to universal life policyholders. First,

it dictates the minimum amount of money that must be paid to keep a policy in force. Second, high

COI rates can quickly diminish policy value and reduce the amount of money on which interest

can be earned. Absent a secondary guarantee, if the policy value diminishes such that COI charges

and certain other specified expenses can no longer be deducted, then the policy will go into grace

and, if no additional premiums are paid after adequate time provided by an accurate grace notice,

the policy may lapse.

        17.        The COI provisions in the Representative Policies are as follows:

        (Policy Specifications) Cost of insurance rates are determined by the Company
        based on its expectations of future mortality experience but such rates will never
        exceed the guaranteed maximum rates shown in the table on page 7. . . . . .
        The monthly cost of insurance rates are based on the sex, attained age (nearest
        birthday) and Premium Class of the person insured as described under the “Cost of
        Insurance Rates” provision. . . . .
        (Definition) Cost of Insurance.         The amount charged by the Company to
        provide the death benefit coverage under the policy. This amount is calculated as
        specified in the “Cost of Insurance” provision. The cost of insurance is part of the
        monthly deduction for the policy. . . .


6674138v1/016393                                      6
          Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 7 of 19



        Cost of Insurance. The cost of insurance for the Insured is determined on a
        monthly basis. Such cost is calculated as (1), multiplied by the result of (2) minus
        (3), where:
                   (1)       is the cost of insurance rate as described in the “Cost of
                             Insurance Rates” provision,
                   (2)       is the death benefit at the beginning of the policy month, divided
                             by 1.0032737, and
                   (3)       is the cash value at the beginning of the policy month prior to the
                             deduction for the monthly cost of insurance, or zero if greater.
        Cost of Insurance Rates. Monthly cost of insurance rates will be determined by
        the Company, based on its expectations as to future mortality experience, and a
        portion of such cost of insurance rates may represent a recovery of expenses
        associated with the administration of the policy; such recovery may be greater in
        the early policy years. Any change in cost of insurance rates will apply to all
        individuals of the same class as the Insured. In determining the monthly cost of
        insurance, the Company will add the amount of the Flat Extra Monthly Insurance
        Cost, if any, shown in the Policy Specifications. If the person insured is in a rated
        premium class, the monthly cost of insurance rates for a standard (non-rated) risk
        will be multiplied by the Risk Factor, if any, shown in the Policy Specifications.
        Under no circumstances will the cost of insurance rates ever be greater than those
        specified in the “Table of Guaranteed Maximum Life Insurance Rates.”
(emphasis added).
        18.        This policy language provides that the only factor that Lincoln NY can and must

consider when determining monthly COI rates is “its expectations as to future mortality

experience,” and a portion of such COI rates may represent recovery of administrative expenses,

but nothing else.

        19.        “[E]xpenses associated with the administration of the policy” are internally

calculated by the carrier on a per policy basis. The policy lists an “Administrator Mailing Address”

that is separate from the “Home Office Location,” and specifies routine administrative tasks that

must go through the Administrator, such as: all premiums are payable at the administrator mailing

address; the policy is executed at the administrator mailing address; and all writings required by

the contract must be sent to the Administrator mailing address, including transfer of ownership

forms, change of beneficiary forms, and change in death benefit forms. These administrative



6674138v1/016393                                    7
          Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 8 of 19



expenses are typically less than $150 per policy per year after issuance. By contrast, Lincoln NY

assessed monthly COI charges of $11,238.30 and $6,328.54 on the two Representative Policies in

2018. Insurers, including Lincoln NY, already impose a policy charge to recover administrative

expenses, which are capped by the policy.3

        20.        New York law, 11 CRR-NY 53-3.6, requires Lincoln NY to issue annual reports

that disclose “the total amounts that have been credited or debited to the policy value during the

current report period, identifying each by type (e.g., interest, mortality, expense and riders).” That

means that if a portion of Lincoln NY’s COI rates represent a recovery of expenses associated with

the administration of the policy, those expenses need to be broken out and identified by type in

each annual statement. Similarly, the policies promise that the Company “will send” an Annual

Report “to the Owner at least once a year” that “will show,” among other things, “all deductions

made since the last report.”        Each of the Annual Reports issued by Lincoln NY for the

Representative Policies assess a $10.00 “administrative charge” that is separate from the “cost of

insurance charge,” thereby confirming that the expenses associated with the administration of the

policy are de minimis.

        21.        Lincoln NY imposes other charges and utilizes other mechanisms through which it

realizes a profit. First, Lincoln NY profits from the interest spread it earns on policyholders’



3
  The Representative Policies state: “The administrative expenses and surrender charges are
determined by application of the following: (1) a charge not to exceed 5% of each premium, (2) a
$150 policy issue fee and a monthly charge of $10.00 beginning on the Date of Issue, (3) a charge
per $1,000 of Initial Specified Amount deducted on the Date of Issue, and a charge per $1,000 of
the increase, if any, in Specified Amount deducted on the effective date of the Increase from the
table on page 8, (4) the applicable surrender charge (if any) from the table on page 5, and (5) a $25
fee for any partial surrenders (the maximum number of partial surrenders allowed each policy year
is 2).” Each of these are also provided for in table-format in a section entitled “Table of Expense
Charges,” which further limits the premium charge referenced in (1) above to 2% or under in
“years 21 and beyond.”



6674138v1/016393                                  8
            Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 9 of 19



account values (i.e., the difference between interest earned by Lincoln NY on policy accounts and

the amount of interest credited to policy accounts). This spread is typically 1% to 2%, which it

earns across the aggregate account values for all policies. Lincoln NY had $6 billion in separate

account assets as of December 31, 2018. Second, Lincoln NY profits when policies lapse without

Lincoln NY ever having paid any death benefit.4 Across the industry, approximately 4.2% of life

insurance policies lapse each year. Third, Lincoln NY assesses a surrender charge when a

policyholder seeks to exchange his or her policy for the amount in the policy account. The

surrender charge is as high as $64,350 for one Representative Policy, and $74,225 for the other

Representative Policy.

        22.        The Subject Policies were all issued on Single Consideration Policy Forms: no

factor other than expected future mortality experience may be considered, and a portion of such

COI rates may represent a recovery of administrative expenses (which, as a factual matter, are de

minimis).

B.      Lincoln NY Fails to Reduce COI Rates Despite Continued Mortality Improvement

        23.        A mortality table is a chart showing the rate of death at a certain age. Rate of death

can be measured in terms of the number of deaths per thousand. Separate tables are produced to

reflect groups with different mortality. Mortality tables will usually have separate tables for

gender. Mortality tables for use with individual life insurance policies additionally distinguish

mortality rates for tobacco-use status, underwriting status, and duration since underwriting.



4
  See, e.g., LAPSE-BASED INSURANCE, Daniel Gottlieb and Kent Smetters June 6, 2016)
(explaining that “life insurance companies earn large proﬁts on clients who terminate their
policies” and providing an example of an insurer that priced a policy at a -12.8% profit margin
assuming no lapses, but provided a positive 13.6% once a four percent lapse rate was factored in)
(available at https://cpb-us-
w2.wpmucdn.com/sites.wustl.edu/dist/c/547/files/2016/11/Lapse_Based_Insurance-
18n3pv2.pdf).


6674138v1/016393                                     9
         Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 10 of 19



Mortality tables are used by actuaries to calculate insurance rates and are designed to reflect

mortality rate expectations.

        24.        Lincoln NY, like all life insurers, documents its expectations of future mortality in

the form of a number referred to as a “qx.” A “qx” is Lincoln NY’s expected probability that the

insured for that particular policy will die in that particular year. The term “qx” is an industry

standard term for probability of death. For example, if a particular policy has a qx of .1 in 2017,

then Lincoln NY expects that there is a 10% probability that the insured for that policy will die in

that year.

        25.        That probability or prediction of death changes every year. Lincoln NY updates its

qx every year, first by reviewing its historical mortality experience, that is, the actual deaths

experienced in the prior year. Lincoln NY then adjusts that raw experience to account for its

prediction of how future experience will differ to arrive at its then-expected future mortality

experience. Those mortality expectations are then used for a variety of purposes, including in the

establishment of statutory reserves, GAAP accounting, cash flow projections, and compliance with

life insurance illustration regulations.

        26.        When Lincoln NY introduced new mortality tables in recent years following an

experience study, it would analyze the impact of introducing the new mortality tables on its

reserves. Reserves are the amounts of liquid assets set aside (i.e., “reserved”) by the company to

cover Lincoln NY policy liabilities. Up-to-date mortality assumptions impact the amount of

reserves that Lincoln NY must set aside for future liabilities.

        27.        Mortality expectations are also studied periodically on an industry-wide basis.

Beginning at least as early as 1941, the National Association of Insurance Commissioners (NAIC)

has issued a series of Commissioners Standard Ordinary (CSO) mortality tables. These are industry




6674138v1/016393                                    10
         Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 11 of 19



standard mortality tables that are commonly used by insurers to calculate reserves and to set

maximum permitted cost of insurance rates in universal life policies. CSO tables are also

incorporated into I.R.S. regulations to define what constitutes “life insurance,” what constitute

“reasonable mortality charges,” and what is deductible for federal tax purposes.

        28.        The 1980 table issued by the NAIC was called the 1980 Commissioners Standard

Ordinary Smoker or Nonsmoker Mortality Table (“1980 CSO Mortality Table”). That table was

the industry-standard table until 2001. In 2001, at the request of the NAIC, the Society of Actuaries

(SOA) and the American Academy of Actuaries (Academy) produced a proposal for a new CSO

Mortality Table. The accompanying report from June 2001 explained that (a) the 1980 CSO

Mortality Table was still the industry-standard table and (b) expected mortality rates had improved

significantly each year since the 1980 table issued. The report stated:

        The current valuation standard, the 1980 CSO Table, is almost 20 years old and
        mortality improvements have been evident each year since it was adopted. . . .
        [C]urrent mortality levels . . . are considerably lower than the mortality levels
        underlying the 1980 CSO Table.

        29.        The report further explained that “[f]or most of the commonly insured ages (from

about age 25 to age 75), the proposed 2001 CSO Table mortality rates are in the range of 50% to

80% of the 1980 CSO Table.” This means the tables are showing a substantial improvement in

mortality in a 20-year time period. The final proposed tables were adopted as the 2001

Commissioners Standard Ordinary Mortality Table (“2001 CSO Mortality Table”). The 2001 CSO

Mortality Table reflected vastly improved mortality experience as compared to the 1980 CSO

Mortality Table.

        30.        Since the 2001 CSO Mortality Table was introduced, the SOA has continued to

conduct surveys of large life insurance companies for the death rates actually observed in their

policies and compares these to published mortality tables. These surveys have consistently showed



6674138v1/016393                                  11
         Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 12 of 19



mortality improvements over the last three decades, particularly for ages 70-90. For example, the

SOA published Individual Life Experience Reports for the periods 2002-2004; 2005-2007 and

2008-2009 each noting strong rates of improvement in mortality. Periodically the SOA will publish

an updated table to reflect the evolving industry experience. Major updates they have published

over the last few decades include: (a) 1990-95 Basic Select and Ultimate Mortality Tables; (b)

2001 Valuation Basic Mortality Table, (c) 2008 Valuation Basic Table, and (d) 2015 Valuation

Basic Table. Each of these updates confirms that mortality had continued to significantly improve

from the 2001 CSO Table. Other surveys have also noted mortality improvements. In May 2013,

for example, the reinsurance company RGA published a report sponsored by the SOA enumerating

mortality rates and mortality improvements at older ages, which showed material rates of mortality

improvements. These improvements have resulted in lower costs to insurers, which, pursuant to

the policy language, should be passed on to policyholders through lower cost of insurance charges.

        31.        Both Lincoln NY and its parent company have recently acknowledged that,

consistent with industry experience, its expectations as to future mortality experience have

improved. Each year, insurers are required to file annual interrogatory statements with the NAIC.

These are sworn statements that are certified and signed by an actuary. The interrogatories include

questions regarding the setting of non-guaranteed elements (which include COI rates) and whether

expectations have changed. For example, Question 4 asks: “Are the anticipated experience factors

underlying any nonguaranteed elements [e.g., COI rates] different from current experience?” In its

2013 and 2014 filings, Lincoln NY stated: “Yes….Mortality experience is also predicted to

improve in the future.” Lincoln’s subsequent filings have not indicated any adverse change in its

future mortality expectations.




6674138v1/016393                                12
         Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 13 of 19



        32.        Lincoln NY has therefore acknowledged that it has experienced a trend of

improved mortality and admits that it expects this trend to continue.

        33.        Despite this dramatic improvement in both mortality experience and expectations

of future mortality experience, Lincoln NY has not calibrated its COI rates based on its updated

expectations as to future mortality experience, as required by the policy language. Rather, Lincoln

NY has, over the past six years, kept the same COI rate scale in place despite dramatically reduced

expectations of future mortality costs.

        34.        In 2015, Lincoln NY announced that it was raising COI rates on a block of policies

administered by it by as much as 45%, and justified the increase by pointing to low interest rates

and higher reinsurance costs (despite improved mortality). So Lincoln NY has not hesitated to

increase COI rates when it felt that it could justify such conduct pursuant to the policy language.

But for policies issued on Single Consideration Policy Forms, Lincoln NY has ignored the policy

language and kept its COI rates at inflated levels. The Subject Policies do not allow Lincoln to

take such a “heads I win, tails you lose” approach—increasing COI rates when experience factors

allegedly deteriorate but holding COI rates constant when experience factors improve. Rather, the

policies require, on a prospective basis, COI rates to be determined based on expectations of future

mortality experience.5 Lincoln NY has failed to do so, in express breach of the policy language.

        35.        Lincoln NY has also actively concealed its wrongdoing: the monthly COI rates used

to calculate COI charges are not disclosed to policyholders, nor are Lincoln NY’s mortality




5
  Lincoln NY’s de minimis internal “expenses associated with the administration of the policy”
does not and could not possibly offset the mortality gains that Lincoln NY has experienced in
recent years, particularly when those administrative expenses are, as the policies themselves
indicate, higher in early years and lower in later years. The policies at issue in this case were all
issued over a decade ago.



6674138v1/016393                                   13
         Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 14 of 19



expectations and actuarial assumptions. And while experienced insurance experts may be able to

access Lincoln NY’s regulatory filings, those filings also do not itemize or reveal COI rates or

Lincoln NY’s current mortality expectations, and accessing them requires registration and

payment of a fee, as well as interpretation by an experienced life insurance expert.6 Accordingly,

it would be impossible for policyholders to know what Lincoln NY’s internal mortality

expectations are without inside access to Lincoln NY’s qx files and annual mortality reviews,

which Lincoln NY treats as strictly confidential and exempt from public disclosure.

                                  CLASS ACTION ALLEGATIONS

        36.        This action is brought by Plaintiff individually and on behalf of a class pursuant to

Rules 23(b)(3) of the Federal Rules of Civil Procedure. The class—referred to as the “COI

Overcharge Class”—consists of:

        All current and former owners of universal life (including variable universal life)
        insurance policies issued by The Lincoln Life & Annuity Company of New York
        and its predecessors in interest that were in force at any time on or after June 27,
        2013 that provide for (a) an insurance or cost of insurance charge or deduction
        calculated using a rate based on expectations as to future mortality experience, (b)
        additional but separate policy charges, deductions, or expenses, (c) an investment,
        interest bearing, or savings component, and (d) a death benefit.

The COI Overcharge Class does not include defendant Lincoln NY, its officers and directors,

members of their immediate families, and the heirs, successors or assigns of any of the foregoing.

        37.        Plaintiff also seeks to represent a subclass—referred to as the “New York

Subclass”—that consists of:

        All members of the COI Overcharge Class whose life insurance policies were
        issued in the State of New York.




6
 In addition, not all regulatory filings are public. For example, Lincoln NY specifically requests
each year that its Actuarial Reports and related profit tests be treated confidentially by regulators
and remain exempt from disclosure pursuant to state and federal freedom of information laws.


6674138v1/016393                                    14
          Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 15 of 19



The New York Subclass does not include defendant Lincoln NY, its officers and directors,

members of their immediate families, and the heirs, successors or assigns of any of the foregoing.

        38.        Both the COI Overcharge Class and the New York Subclass consist of hundreds of

consumers of life insurance and are thus so numerous that joinder of all members is impracticable.

The identities and addresses of class members can be readily ascertained from business records

maintained by Lincoln NY.

        39.        The claims asserted by Plaintiff are typical of the claims of COI Overcharge Class

and the New York Subclass. Plaintiff will fairly and adequately protect the interests of the COI

Overcharge Class and the New York Subclass and does not have any interests antagonistic to those

of the other members of the classes.

        40.        Plaintiff has retained attorneys who are knowledgeable and experienced in life

insurance matters and COI matters, as well as class and complex litigation.

        41.        Plaintiff requests that the Court afford class members with notice and the right to

opt-out of any class certified in this action.

        42.        This action is appropriate as a class action pursuant to Rule 23(b)(3) of the Federal

Rules of Civil Procedure because common questions of law and fact affecting the COI Overcharge

Class and the New York Subclass predominate over any individualized issues. Those common

questions that predominate include:

                   (a)    the construction and interpretation of the form insurance policies at issue in

this litigation;

                   (b)    whether Lincoln NY’s actions in failing to determine and charge monthly

COI rates according to its expectations of future mortality on the COI Overcharge Class and the

New York Subclass violated the terms of those form policies;




6674138v1/016393                                    15
         Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 16 of 19



                   (c)    whether Lincoln NY is basing its current COI rates on its expectations as to

future mortality experience;

                   (d)    whether Lincoln NY breached its contracts with Plaintiff and members of

the COI Overcharge Class and the New York Subclass;

                   (f)    whether Lincoln NY’s expectations as to future mortality experience have

improved; and

                   (g)    whether Plaintiff and members of the COI Overcharge Class and the New

York Subclass are entitled to receive damages as a result of the unlawful conduct by Lincoln NY

as alleged herein and the methodology for calculating those damages.

        43.        A class action is superior to other available methods for the fair and efficient

adjudication of this controversy for at least the following reasons:

                   (a)    the complexity of issues involved in this action and the expense of litigating

the claims, means that few, if any, class members could afford to seek legal redress individually

for the wrongs that Lincoln NY committed against them;

                   (b)    when Lincoln NY’s liability has been adjudicated, claims of all class

members can be determined by the Court;

                   (c)    this action will cause an orderly and expeditious administration of the class

claims and foster economies of time, effort and expense, and ensure uniformity of decisions;

                   (d)    without a class action, many class members would continue to suffer injury,

and Lincoln NY’s violations of law will continue without redress while defendant continues to

reap and retain the substantial proceeds of their wrongful conduct; and

                   (e)    this action does not present any undue difficulties that would impede its

management by the Court as a class action.




6674138v1/016393                                   16
         Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 17 of 19



                                    FIRST CLAIM FOR RELIEF

                                          Breach of Contract

        44.        Plaintiff realleges and incorporates herein the allegations of the paragraphs above

of this complaint as if fully set forth herein. This claim is brought on behalf of Plaintiff and the

COI Overcharge Class and the New York Subclass.

        45.        The Subject Policies are binding and enforceable contracts. The contracts at issue

obligate a determination of the COI monthly, and at least each calendar year. The failure to adjust

the charged rates on the policies to reflect current mortality expectations each year represents a

discrete contractual breach.

        46.        Lincoln NY breached its contracts, including the covenant of good faith and fair

dealing, with Plaintiff, the COI Overcharge Class, and the New York Subclass by failing to

determine COI rates based on expected future mortality experience and deducting COI charges

calculated based on those unlawful rates. Plaintiff’s and each of the classes’ damages include, but

are not limited to, the excess COI charges that Lincoln NY deducted by not reducing COI rates

based on improved expectations of future mortality experience.

        47.        Plaintiff and the members of the COI Overcharge Class, and the New York

Subclass have performed all of their obligations under the policies, except to the extent that their

obligations have been excused by Lincoln NY’s conduct as set forth herein.

        48.        As a direct and proximate cause of Lincoln NY’s material breaches of the policies,

Plaintiff, the COI Overcharge Class, and the New York Subclass have been—and will continue to

be—damaged as alleged herein in an amount to be proven at trial.




6674138v1/016393                                   17
          Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 18 of 19



                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, the COI Overcharge Class, and the New York Subclass pray for

judgment as follows:

         1.        Declaring this action to be a class action properly maintained pursuant to Rule 23

 of the Federal Rules of Civil Procedure;

         2.        Awarding Plaintiff, the COI Overcharge Class, and the New York Subclass

 compensatory damages;

         3.        Awarding Plaintiff, the COI Overcharge Class, and the New York Subclass pre-

 judgment and post-judgment interest, as well as costs; and

         4.        Awarding Plaintiff and classes such other relief as this Court may deem just and

 proper under the circumstances.

                                        DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a

trial by jury as to all issues so triable.




6674138v1/016393                                  18
         Case 1:19-cv-06004-ALC Document 1 Filed 06/27/19 Page 19 of 19



Dated: June 27, 2019                 Respectfully submitted,


                                     s/ Seth Ard
                                     Seth Ard (SA1817)
                                     Ryan C. Kirkpatrick (pro hac vice to be filed)
                                     Nick Carullo
                                     SUSMAN GODFREY L.L.P.
                                     1301 Avenue of the Americas, 32nd Floor
                                     New York, NY 10019
                                     Tel.: 212-336-8330
                                     Fax: 212-336-8340
                                     sard@susmangodfrey.com
                                     rkirkpatrick@susmangodfrey.com
                                     ncarullo@susmangodfrey.com

                                     Steven G. Sklaver
                                     (pro hac vice to be filed)
                                     Glenn C. Bridgman
                                     (pro hac vice to be filed)
                                     SUSMAN GODFREY L.L.P.
                                     1900 Avenue of the Stars, Suite 1400
                                     Los Angeles, CA 90067-6029
                                     Tel: 310-789-3100
                                     Fax: 310-789-3150
                                     ssklaver@susmangodfrey.com
                                     gbridgman@susmangodfrey.com

                                     Attorneys for Plaintiff




6674138v1/016393                       19
